Title: To John Adams from Edmund Jenings, 6 May 1782
From: Jenings, Edmund
To: Adams, John



Brussels May 6th. 1782
Sir

I have receivd your Excellencys Letter of the 28th of April, informing me of the Receipt of mine of the 18th and 24th of the same Month. Your Excellency will give me leave to thank you for Accepting my Congratulations on your being acknowledged minister of the United States which I Know you would not have done, if you had not Thought, they were sincere.
I am pleased with the Compliment paid by a certain foreign minister, altho, I think, the Latter part thereof rather too outrée, but at the same time I wish that a Coadjutor of your Excellencys could do the same thing with respect to the nation of that minister, and then there being a mixture of Madness with a Grave Dulness a kind of Common Sense would result to the Benefit of the Common Cause.
He, who would direct the world and make Events, is but a foolish Politician, for six to one his machinations fall on his own Pate, the fate of the Politicians of England is proof of this. A wise Man, either in publick or private life takes things as they are, and makes the best use of them, your Excellency has done so. You have seized the moment of Stepping forward and have suceeded to your own Honor and the public Benefit to the Confusion of public and personal Ennemies.
Altho, I had much pleasure in reading your Excellencys Letter, yet I must Confess, I had much Uneasyness too. I had that Uneasyness, which resentment gives to a Mind, which wishes, that Mankind was less Envious and Jealous that it is. I admire your Excellencys Moderation, perhaps I might have shewed the same in your Situation, and yet when our Country may suffer by not blasting an imposing vilain before He has run his Career, surely Something ought to be done.
Your Excellency concludes your Letter with saying, There “is One thing, you should be glad to do, if it were in your power, which however it never will be.” I am Sorry for it, for I am sure than our Country will lose by any Inability of your Power, the Use of which being allways directed to her Interest and Honour.
I receivd by the last Post a Letter from which are the following Extracts.

“That wretched D has told so many bold lies about his Embassy, that you would be astonished; as foolish as some men have been his mission was not theirs.” Qu. what Has He said.
“I can now with the utmost pleasure and Satisfaction assure you that owing to the noble Spirit and Dignity of my worthy Friend, the great men of this Country have receivd more than a glemmering of true political Light. He would suffer no nibbling. He told them, in few Words and plain Terms, if we meant to do the business, we must do it fully and Gracefully that if we did not proceed in some other way it was wasting Time to continue nibbling. He is not to be duped—upon the whole you my dear Friend will have, I Hope, soon to honor Him and rejoice, He is here. He was released from his Bond last Saturday, and is now at full Liberty, and has made Himself attended to and respect’d by those, who have Power”—ought not one to ask why He stays in an Enemys Country, if He is free to quit it and whether by so doing He will not give suspicions to Friends, and give a handle to the malevolent to injure His Character?
My Friend says “that if there is not a general Peace soon, it will be owing to the Northern Powers demanding a free Navigation.” He seems to say this from some Authority. If He does, it is evident, that a pretended reason is given for what will not take place. For surely these Powers will insist on the Principles of the armed Neutrallity, and of which England is most interested in the Establishment if she ceases to be a dominant and dominearing Power at Sea.
I am with the greatest Consideration Sir your Excellencys most Faithful & Obedient Humble Servant

Edm: Jenings

